                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 18-9576-DMG (JPRx)                                  Date     October 28, 2019

Title Samia Nowzari v. Jaguar Land Rover North America, LLC, et al.               Page     1 of 1

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                             NOT REPORTED
             Deputy Clerk                                           Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
            None Present                                             None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THE COURT
             SHOULD NOT IMPOSE SANCTIONS ON THE PARTIES’ COUNSEL

       Pursuant to this Court’s Scheduling and Case Management Order Re Jury Trial (“Case
Management Order”), filed January 3, 2019, the parties were required to file their Motions in
Limine, Joint Status Report re Settlement, Proposed Pretrial Conference Order, Contentions of
Fact and Law, Pretrial Exhibit Stipulation, Joint Exhibit List, Witness Lists and Joint Trial
Witness Time Estimate Form, Agreed Statement of the Case, Proposed Voir Dire Questions,
Joint Statement of Jury Instructions and Joint Statement of Disputed Instructions, and Verdict
Forms (“Pretrial Documents”) by October 22, 2019, in preparation for the Pretrial Conference set
for November 12, 2019. [Doc. # 11.]

        To date, the parties have not filed any of these documents. Plaintiff’s and Defendants’
respective attorneys are hereby ORDERED TO SHOW CAUSE why the Court should not
impose sanctions upon them for their failure to comply with a Court Order. The attorneys’ joint
response to this Order shall be filed by November 5, 2019.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
